Title: To James Madison from James Purcell, 17 March 1809
From: Purcell, James
To: Madison, James


Sir
March 17th 1809. Philadelphia.
As men in public offices are Subject to Recive public addresses and private proposals—I Solicit yr indulgence to Consider of my proposals which may not be the most unworthy of yr Notice. Sr yr Long inguaged attention to the wellfare of yr Country and the Liberty of Mankind in General has proved to the people that you are a Man whoes tried integrity and unblemished Fidelity Deserves yr Merritted Situation. But as there is now private individual nor public Situation without their Enemyes which yr Patriotic Mind is well Convinced of and prepared to meet with fortitude and patience which is the Shield of a Philosopher in the warefare of Life a full injoyment of which I wish you—and offer my Service under yr patronage—first informing you what I was what I am and what I Can do. I was in the Mercantile in London 21 years 17 of which I was a member of the Whig Club of which Chas. James fox Richd Sheridan John horntook and ma[n]y other Eminent men ware members. Some ware Seperated by Death others by Desepointments in Business which is the Cause of my imbaresment which is by now mains dishonourable as I am Circumscrebed in Mains I Come to Spend the Remainder of my Dayes with ye and I hope ye will use me well I have made Now freedom with any Class of people Since I Come out So that I am unknown to any Whether a Neative or a Stranger and from my Knowledge of men and of the world I am well Convinced that the intreagueing Cabinet of St Jameses is inDefatigabley indeavoring to Ruin the prosperity of the States witness the torents of thier Curruptions which inundeat yer Cityes—towns and Countyes which I deed not Imagine to Run to the hight it dos untill I see it and am Certain that I Could prejudice that Currupted faction in the Minds of the people more than a thousand of Such people as I here Spake at the Public meetings here or New york—at the time the English faction appointed a meeting in the State house yard here I wrote a Speech which Intended to make to the people which would have injured and damed them and their Seditous prints in the Public mind more than any thing that was Spoke or appeared in print as I intended to prove to the people that it was from the Numbers of their payed agents that Spencer Percival and George Canning Calculated that the proselytes of their Curruptions would be able to Devide the States and Subjucate them to their wishes and party as a few Dayes after the acts of Council ware past which imposed a Duty on the produce of the States I was in the galary of the house of Commons when Mr Whitbread and other members asked Spencer percival if their would bee a war would aMaricca he and G. Can⟨ning⟩ answered no. Still the acts of Council and acts of parliament ware past to inforce them—what was to be under Stud from Such acts and Such an answer. I Shall Say no more on the Subject at preasent as yr inlightened mind Can Judge what Could be Said on Such a Subject which I would have made Known to they people But Considered that I would make Many Enemye⟨s⟩ and was unCertain of makeing a friend I have a Small family of a wife and Daughter to Suport I am active Stron⟨g⟩ and healthy about 42 years of age Capable of any imployme⟨nt⟩ and willing to offer my Service to you if you make it any thing worth my attention yr answer Directed to me will Sr oblige yr Very humble and obedant Servt

James Purcell

N 12 Mergaretta St
North front St


